PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/604,808
Filing Date: 25 May 2017
Appellant(s): Kruber et al.



__________________
Keith G. Haddaway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/01/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 4-9, 11-13, 15, 18, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2007/0032568 A1) in view of Noguchi et al. (US 2007/0072957 A1).
Regarding claims 4-8, 11, 15, and 21-22, Lin et al. discloses cement products for orthopedic and dental applications, wherein the invention comprises a first component; the first component includes a polymerizable resin [0012], and optionally a filler [0027]; the components are formulated, so that when combined, they react to form a crosslinked network [0011; 0047].  The filler can be inert or bioactive; typically the bioactive component includes, for example anorthite (plagioclase feldspar; considered transparent) [0028].  Lin et al. discloses the bioactive component is surface modified with one or more coupling agents; suitable coupling groups include alkoxysilanes containing vinyl groups [0029].  Lin et al. discloses preferably the bioactive components are particles that have a particle size of 0.5 microns or more and preferably 30 microns or less; the particle size distribution can be bimodal [0028].  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 
	However, Lin et al. does not disclose the alkoxysilane containing vinyl groups contains reactive acrylate or methacrylate groups.  Noguchi et al. teaches a vinyl silane coupling agent for fillers, such as feldspar, include -methacryloxypropyltrimethoxysilane or -methacryloyloxypropylmethyldiemthoxysilane [0059].  Noguchi et al. is concerned with dental -methacryloxypropyltrimethoxysilane or -methacryloyloxypropylmethyldiemthoxysilane as per the teachings of Noguchi et al., since such compounds are functional equivalents of vinyl silane coupling agents used in dental cements.
Regarding claim 9, Lin et al. fails to explicitly teach said bimodal distribution is within a range of from 0.5 to 1 µm, and a second peak is within a range of from 1 to 3.5 µm.  Since Lin et al. teaches the particle size is in the range of from 0.5 to 30 µm, in the instance that the mean particle diameter is 1 µm, it meets the limitations of the claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to optimize the average particle size of the filler component to a particle size of 1 microns and would have been motivated to do so in order achieve a higher surface area of the filler, which affords better surface modification, thus enhancing the bond between the filler and the polymerizable matrix, as is general knowledge to one having ordinary skill in the art.
Regarding claim 12, the Office points out that “can be cured by” is merely requiring the dental composite be capable of being cured by means of light.  Lin et al. teaches employing (meth)acrylic compounds as the polymerizable resin of the first component [0014-0022], thus can be cured by means of light.
Regarding claim 13, Lin et al. teach a cured/hardened dental cement [0040; 0088], thus reading on applicant’s required dental material.
Regarding claim 18, the claim requires the “feldspar enables photoinitiated polymerization in a composite with light having a wavelength of from 400 to 520nm."  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches the claimed reagents (i.e. feldspar).  According to the original specification, the feldspar or feldspar derivative is transparent, in order to enable photoinitiated polymerization in a system in which said feldspar or feldspar derivative is used as a filler.  Since Lin et al. teaches it suitable to employ anorthite (transparent feldspar) [0028], the claimed effects and physical properties, i.e. enables photoinitiated polymerization, would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
Regarding claim 23,  Lin et al. disclose the polymerizable resin includes epoxy methacrylates [0018-0019]. Lin et al. disclose photoinitiators may be added [0046].  Therefore, it would be expected that the polymerizable resin is curable with UV light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the polymerizable resin with epoxy methacrylates since such polymerizable resins are functional equivalents [0018-0019].

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2007/0032568 A1) in view of Noguchi et al. (US 2007/0072957 A1)as applied to claim 1 above in view of Castle (US 5,559,170).
Regarding claims 19-20, Lin et al. disclose a filler as shown above in claim 1.  Lin et al. disclose the cement composition comprises suitable fillers such as anorthite [0028]
However, Lin et al. fail to teach employing albite or oligoclase.  Castle teaches compositions for use as dental cements [col32, lines27-29 and 47-48], comprising silicate containing material such as plagioclase feldspar, specifically albite, oligoclase, and anorthite [col7, lines 5-15].  Therefore, Castle teaches that anorthite, albite, and oligoclase are functional equivalents for the purpose of functioning as fillers in dental cement compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).  At the time of the invention, a person having ordinary skill in the art would have found it obvious to substitute the albite or oligoclase filler, as taught by Castle, with the anorthite as taught by Lin et al., and would have been motivated to do so since Castle teaches it obvious to substitute anorthite with albite or oligoclase, since they are functionally equivalent filler materials [col7, lines 5-15].

(2) Response to Argument
A) The Office Establishes prima facie Obviousness
	1. Lin renders obvious powdery filler limitations (1), (2), and (3) of the 				invention as claimed
	(a) The Office has provided motivation to reduce the particle size of Lin to the claimed range
m is not persuasive.  As acknowledged by Appellant, the narrowest range per the teachings of Lin is 0.5-30 m which overlaps the claimed range and includes an endpoint of the claimed range.  Therefore, similar properties would be expected, absent objective evidence to the contrary.  The Office has shown the range for the particle size of feldspar as claimed is disclosed per the teachings of Lin.
Appellant’s argument that the Examiner has failed to provide any teaching that higher surface area results 1) better surface modification and 2) enhanced bonding between the filler and polymerizable matrix is not persuasive. Lin discloses the bioactive components, including feldspar, are particles that are fully dense having no internal microporosity [0028].  Therefore, it would be expected by decreasing the particle size, the surface area increases.  Furthermore, further evidence was provided in which CN 107964597 teaches by crushing feldspar, the surface area increases.  In respect to the enhanced bonding, that would be a resultant property based on the coupling agent of the silane and feldspar present in the composition.
	(b) Lin does teach the claimed amount of the powdery filler
Appellant’s argument that Lin’s teaching drawn to the amount of the filler is found only in [0031] and the Examples (page 11) is not persuasive.  As acknowledged by Appellant, the amount of the filler is from about 10 to about 95 wt% by weight of the total cement mix [0031].  Therefore, Lin teaches when the filler is used, including the bioactive filler may be present from 10 to about 95 wt%.  Lin is not limited to the inert fillers.  Furthermore, as acknowledged by Appellant, other bioactive components may be present from about 10 to about 99 wt%.  Additionally, Lin is not limited by the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.   
Appellant’s argument that even if one of skill in the art were to select anorthite, the sole example of feldspar material in Lin, which Appellant does not concede, one of skill in the art would necessarily include 10 to 95 wt% of anorthite in the cement of Lin as the other filler ranges are drawn to inert fillers or very specific bioactive fillers is not persuasive.  As acknowledged by Appellant, Lin teaches anorthite, feldspar, as a filler.  Therefore, one of ordinary skill in the art would adjust the amount of anorthite in the range of about 10 to about 95 wt% as per the teachings of Lin [0031].
Appellant’s argument that there is nothing found in Lin to motivate one of skill in the art to narrow Lin’s teaching of 10 to 95 wt% to the claimed range of 60 to 90 wt% is not persuasive.  As acknowledged by Appellant, Lin teaches 10 to 95 wt% of filler which overlaps the claimed range.  Furthermore, Lin discloses the first and second components and, optionally the third component and/or the filler can all be selected to provide a thermosetting cement product that is suitable for injection [0040].  Therefore, one of ordinary skill in the art would adjust the amount of filler for desired use.
	(c) Lin discloses a powdery filler
Appellant’s argument that the filler is optionally added is not persuasive.  Lin does not disclose the filler may be added and has examples wherein the filler is added.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
Appellant’s argument that Lin discloses a laundry list of over 30 different bioactive components is not persuasive.  Lin specifically discloses anorthite which is a feldspar from a short list.  Therefore, one of ordinary skill in the art at the time of invention would select feldspar and adjust the amount of anorthite, which is feldspar, to prepare the cement composition which is a composite.
	Appellant’s argument that the product of Lin is intended to be brought into contact with a bone, while the claimed material is a dental composite/filler and therefore is in contact with a tooth (and saliva) is not persuasive.  As acknowledged by Appellant, the claims are drawn to either a composite material or dental filler material.  Since, Lin teaches the claimed components in the claimed amounts, the cement per the teachings of Lin meets the limitations of the dental composite/filler of the instant claims.  The material being used in contact with a tooth (and saliva) is an intended use limitation and does not affect the structure of the claimed material.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).  Lin discloses the syringable paste are suited for filling bony defects, fracture repairs, and implant fixations and revisions which would also be contact with a 
   2. Lin teaches powdery filler limitations
Appellant’s argument that just as the filler of Lin is optional, the addition of the coupling agent to Lin’s filler is optional and only recited for bioactive fillers is not persuasive.  As shown above and as acknowledged by Appellant, Lin teaches the filler and coupling agent.  The filler is in the form of a particle and meets the size limitations, and therefore is a powdery filler. Since anorthite is a bioactive component [0028], being modified with one or more coupling agents would be obvious [0029].
Appellant’s argument that Noguchi does not exemplify feldspar and only as one of several fillers, and the coating is optional is not persuasive.  As acknowledged by Appellant, Noguchi teaches feldspar and coating.  Since both Lin and Noguchi are both concerned with dental cement products, it would have been obvious to one of ordinary skill in the art at the time of the invention, to substitute the coupling agents per the teachings of Lin with the coupling agents per the teachings of Noguchi which are used in similar uses, such as dental cement.  Therefore, there is a correlation of the feldspar and the coupling agent.
3. Lin teach or renders obvious the polymerizable resin limitation as claimed  
 Appellant’s argument that Lin teaches significantly more polymerizable resin that is claimed is not persuasive.  Since the filler may be present in the maximum amount of about 95 wt%, the amount of the resin would be about 5 wt% as a minimum. Lin is not limited by the examples.  
Appellant’s argument that the second amine of Lin is required for the cement product of Lin to functional is not persuasive.  The transitional phrase of the instant claims is “containing” Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP § 2111.03.
Appellant’s argument that filler of Example 7 is uncoated is not persuasive.  Lin is not limited by the examples.  Lin discloses the coupling agent which would be applied to the filler.
4. Castle identifies other feldspar fillers
Appellant’s argument that Castle fails to overcome the deficiencies of Lin and Noguchi is not persuasive.  As shown above Lin and Noguchi teach the claimed limitations of claim 11.
       
B) Showing For Unexpected Results Does Not Support Nonobviousness
Appellant’s argument that the Office has failed to fully consider the weight of the evidence showing unexpected results is not persuasive.  The evidence is not sufficient to overcome the obviousness rejection.

1. The Office has not failed to address the alleged unexpected and superior properties of the narrow particle size ranges claimed 
	Appellant’s argument that one of skill in the art would not expect the demonstrated properties of bending strength, shear strength, and Vickers hardness would necessarily flow is not persuasive.  The bending strength is not currently claimed.  Therefore, this observation does not have to be met with composite material of the prior art.  In regards to shear strength and Vickers hardness, these properties would be expected from the claimed composite.
m.  Appellant has not claimed 0.8 m and 3.5 m in claim 11.  Therefore, the evidence is not commensurate in scope with the claims.
	Appellant’s argument that the trend for better surface modification is not linear is not persuasive.  The Office did not indicate that there is a linear trend.  However, Appellant has not shown the criticality of the claimed range.  The significance of the claimed range has not been shown.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 f.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d).
	2) Claims are not commensurate in scope with the evidence presented
	Appellant’s argument that the evidence is commensurate in scope is not persuasive.  Instant claim 11 recites the particle size is 0.5 to 5 m.  The evidence only shows results for the particle size 0.8 – 3.5 m.  However, Appellant has not shown the claimed range is critical.  Furthermore, instant claim 11 recites any silicon compound containing reactive acrylate or methacrylate groups as the coating. Only -methacryloxypropyltrimethoxysilane is used.  The polymerizable resin can be any polymerizable resin having acrylate or methacrylate groups.  However, only the polymerizable synthetic resin containing Bis-GMA with TEGDMA is used.  Additionally the amount of the powdery filler as claimed is 60 to 90 wt% and the amount of the polymerizable resin is from 10 to 40 wt%.  The composite ratio for the filler to synthetic resin ranges from 67-73:27-36.  The entire range for the amounts of the powdery filler and polymerizable has not shown to be critical.          

	  Appellant’s argument that had the Office believed each feldspar species is distinct, a species election should have been required is not persuasive.  This is not a restriction requirement.  Appellant has only provided evidence for one type of feldspar which is not representative of each feldspar.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
/GWENDOLYN BLACKWELL/Supervisory Patent Examiner, Art Unit 1762         
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.